Citation Nr: 0830711	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  96-45 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 8, 1998, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran's claim was remanded by the Board in September 
2003, November 2005, and February 2007.

In February 2007, the veteran wrote to the AOJ indicating 
that he wanted to drop the issues of service connection for 
insomnia and for hypertension.  He stated that he wished to 
continue the issue of service connection for chronic 
obstructive pulmonary disease (COPD) and the issue of an 
earlier effective date for the award of TDIU.  The Board 
notes that the issues of service connection for COPD, 
insomnia, and hypertension are not currently in appellate 
status before the Board, but that the Board had instructed 
the RO to adjudicate those issues.  Based on the veteran's 
February 2007 statement, the issues of service connection for 
insomnia and hypertension are considered dropped.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim has been remanded by the Board three 
times for the agency of original jurisdiction (AOJ) to 
adjudicate the veteran's claim for service connection for 
COPD prior to reconsidering the veteran's claim for an 
effective date prior to October 8, 1998, for the award of 
TDIU.  However, each time the veteran's claims file has been 
returned to the Board the AOJ has failed to adjudicate the 
issue of entitlement to service connection for COPD as 
directed by the Board.  

Since the AOJ has once again failed to issue a rating 
decision adjudicating the veteran's claim for service 
connection for COPD, the Board must again remand this claim 
to the AOJ for adjudication.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The AOJ should also issue the veteran notice that is 
compliant with the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for service connection for 
COPD.  This should also include an explanation as to the 
information or evidence needed to establish disability 
ratings and effective dates for the COPD claim should service 
connection be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein with 
respect to the claim for service 
connection for COPD.  Among other things, 
the letter should explain, what, if any 
information (medical or lay evidence), not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim of service connection for COPD.  The 
letter should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf, and should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request copies of the veteran's 
treatment records at the Dublin, Georgia, 
VA Medical Center, dated since April 2007.

3.  After completion of the foregoing, 
adjudicate the veteran's COPD claim, and 
thereafter reconsider his claim for 
entitlement to an effective date prior to 
October 8, 1998 for the award of a TDIU.  
In doing so, the RO should consider both 
direct and secondary service connection 
for COPD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


